I must dissent from the majority opinion in this case. The state was prepared to show that because the interchange was being built in close proximity to the property being appropriated, and because it was the first property off the ramp, it became a special benefit accruing to Dr. Bowling individually. As such, it acquired a commercial value and, in fact, a small piece of this land (less than one acre) was sold for filling station purposes to the Marathon Oil Company for $40,000. This windfall to Dr. Bowling occurred solely by accident or because the plans called for this interchange at this particular *Page 209 
place. This did not happen to the other landowners who were neighbors of Dr. Bowling. This proffered testimony was ruled nonadmissible by the trial court.
"Special benefits" as used in contra-distinction to "general benefits" are described and set forth in the case of LittleMiami R. R. Co. v. Collett, 6 Ohio St. 182, which was an appropriation case also.
I think the trial court committed prejudicial error in its refusal to admit this evidence.